Citation Nr: 0304948	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  02-10 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether there was clear and unmistakable error in a rating 
decision of June 1, 1970, or in subsequent rating decisions 
of July 1976, June 1977, August 1979 and December 1995 that 
denied entitlement to a rating in excess of 10 percent for 
service-connected knee disability.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel




INTRODUCTION

The veteran had active service from February 1967 to January 
1970, including service in the Republic of Vietnam.  He was 
awarded the Combat Infantryman Badge and the Purple Heart 
Medal.

There have been decisions by several Department of Veterans 
Affairs (VA) Regional Offices in this case based on the 
veteran's residence at the time of each decision as discussed 
below.  The VA RO in Boise, Idaho, is currently the agency of 
original jurisdiction.  

By a rating decision of June 1970, the RO granted service 
connection for postoperative residuals of shrapnel wound of 
the right knee assigning a 10 percent disability evaluation.  
Rating decisions in July 1976, June 1977, August 1979 and 
December 1995 confirmed and continued the 10 percent 
disability evaluation for the service-connected right knee 
disability.  

This appeal is from a rating decision by the Boise, Idaho RO 
in June 2002 that determined that no revision of the rating 
decisions of June 1970, July 1976, June 1977, August 1979 and 
December 1995 was warranted in the absence of a demonstration 
of clear and unmistakable error (CUE) in any decision 
regarding the claim for an increased rating for service-
connected right knee disability.  


FINDINGS OF FACT

1.  The unappealed RO rating decision of June 1970 which 
initially granted service connection for right knee 
disability and assigned a 10 percent disability evaluation 
was not undebatedly erroneous.  

2.  The unappealed RO rating decisions of July 1976, June 
1977, August 1979 and December 1995 which continued the 10 
percent rating for right knee disability were not undebatedly 
erroneous.  
CONCLUSION OF LAW

There was no clear and unmistakable error in the June 1, 1970 
RO rating decision that granted service connection for right 
knee disability, assigning it a 10 percent rating; or in the 
RO rating decisions of July 1976, June 1977, August 1979 and 
December 1995 that continued the 10 percent evaluation for 
right knee disability.  VA's Schedule for Rating 
Disabilities, 1945, as amended; 38 C.F.R. Part 4, Diagnostic 
Codes 5256-5263, (1970); 38 C.F.R. §§ 3.104, 3.105(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is in essence seeking a higher disability rating 
for the service-connected right knee disability on the basis 
that CUE existed in the rating decision of June 1970 which 
initially granted service connection for the disorder 
assigning a 10 percent disability evaluation, and in 
subsequent rating decisions of July 1976, June 1977, August 
1979 and December 1995 that denied entitlement to a rating in 
excess of 10 percent for the service-connected knee 
disability.  

The Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent law and regulations 
and their application to the evidence.  


The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 
5100 et seq. ].  The VCAA included an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims. Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record. See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

VA has a duty to notify and assist claimants under the VCAA.  
However, the VCAA is not specifically applicable to 
allegations of CUE.  See Parker v. Principi, 15 Vet. App. 407 
(2001) (CUE in a RO decision); Livesay v. Principi, 15 Vet. 
App. 165 (2001) (CUE in a Board decision).  A claim of clear 
and unmistakable error is not a claim or application for VA 
benefits, and duties associated with such claims or 
applications are inapplicable.  It cannot be overemphasized 
that a CUE claim must be viewed exclusively in light of 
evidence that was of record at the time each decision was 
made.  

Despite the inapplicability of the VCAA, the veteran has been 
accorded ample notice and the opportunity to present evidence 
and argument on this matter.  The veteran has thus been given 
all appropriate due process considerations.  

In June 2002, the RO adjudicated the claim and provided him 
with a statement of the case setting forth the pertinent law 
and regulations, the decision made and the reason for the 
decision.  In July 2002, the veteran responded with his 
substantive appeal on VA Form 9 in which he indicated: "I 
have supplied all the evidence I have."  

In August 2002, the RO inquired of the representative whether 
the veteran wanted to have a hearing scheduled for him and 
whether he was interested in avoiding delay by waiving time 
constraints and having his case sent to the Board for 
decision.  

In September 2002, the representative noted that the veteran 
did not desire a personal hearing on this issue and requested 
that the veteran's case be forwarded to the Board at the RO's 
earliest convenience.  Later that month, the RO informed the 
veteran and representative that the case was being 
transferred to the Board, but that evidence could still be 
submitted directly to the Board under specific circumstances 
described to him in the letter from the RO.  

At the time of this decision the Board is unaware of any 
additional evidence or argument being advanced pertinent to 
this appeal.  

The veteran has been specifically advised that a clear and 
unmistakable error did not exist in the June 1970 rating 
decision or any subsequent thereto.  The veteran was informed 
of what to do if he thought the decision was wrong and he has 
taken the necessary steps to appeal that determination.  

In summary, the Board believes that all actions required of 
the RO in a claim based on CUE have been undertaken and 
completed.  No purpose would be served by further action for 
the reasons stated herein, especially based on the veteran's 
specific response that he had no more evidence to submit and 
wanted a decision on his appeal.  For the reasons set forth 
below the Board concludes that no purpose would be served in 
further delaying the appellate process.  Accordingly, the 
Board will proceed to a decision on the merits.  




Factual Background

The veteran's service medical records reflect that he 
sustained a shrapnel wound of the right knee in Vietnam; that 
he underwent arthrotomy for removal of a metal fragment; and 
that a right lateral menisectomy was also performed.  On VA 
examination in April 1970 the veteran complained of pain and 
swelling in the knee.  X-rays of the knee showed minimal 
degenerative arthritis with a minute metallic foreign body in 
the anterior joint compartments.  Squatting was somewhat 
limited.  Scars of the knee were not tender to pressure nor 
adherent to the underlying structures.  There was no 
limitation of motion, although crepitus was noted.  The 
veteran complained that the knee was tender to pressure over 
the right patella.  

By rating decision on June 1, 1970, the RO considered the 
knee condition static and assigned a 10 percent disability 
rating under Diagnostic Code 5259.  

The rating decision of July 1976 was in response to the 
veteran's claim that his knee disability had increased in 
severity warranting an increased rating.  The rating action 
was based on the VA examination report of June 1976 that 
reflected normal gait, full extension and knee flexion 
without discomfort and moderate degenerative arthritis on X-
rays.  

The veteran's claim for an increased rating resulted in the 
Los Angeles, California, RO rating decision of June 1977 
reflecting that the VA examination of May 1977 showed well 
healed scar, flexion of 125 degrees, the presence of shrapnel 
which the examiner did not consider as being the cause of any 
problem, arthritis, and chondromalacia which was expected to 
present a problem in later years.  

The Los Angeles, California RO answered the veteran's 
reopened claim in August 1979 by noting that the 
contemporaneous evidence showed that the veteran had been 
able to work standing all day with minimal difficulty; that 
range of motion was normal except for 10 degrees loss of 
flexion; that there was no instability with good muscle 
function, and that traumatic arthritis was considered no more 
than mild.  Accordingly, the RO continued the 10 percent 
disability rating.  

In December 1995, the San Diego, California RO considered a 
January 1995 VA outpatient treatment report reflecting fair 
range of motion of the right knee with some tenderness, 
shrapnel and degenerative changes.  The RO also considered 
private medical records including a December 1994 report 
reflecting bilateral surgical scars of the knee with full 
range of motion and no laxity.  It was noted that the right 
knee was tender, but was without masses, redness or swelling.  
An X-ray report of the same date from K.A., M.D. to H. J., 
M.D. reflects mild narrowing of the knee joint laterally with 
associated degenerative changes termed moderate, and three 
small metallic fragments, two apparently in the bone and one 
free at or near the margin of the joint.  The RO also noted 
in the rating decision that the veteran had failed to report 
for a scheduled VA examination in May 1995.  Accordingly, the 
claim was rated on the basis of the existing evidence.  

The rating decision by the RO in December 1995 specifically 
noted that, although the veteran had full range of motion and 
no instability of the knee based on the objective evidence, 
the 10 percent rating was continued on the basis of his 
complaint of right knee pain.  The RO further noted that the 
rating could not be reduced below 10 percent because that was 
a protected rating that had been in effect for more than 20 
years.  38 C.F.R. §  3.951(b) 2002).  

The primary contentions advanced are that error has been 
committed in each RO decision that did not consider the full 
nature of the knee symptoms and assign disability ratings 
commensurate therewith; that the objective evidence included 
findings clearly warranting a higher disability rating than 
10 percent on each occasion; and that the RO failed to apply 
all appropriate rating considerations.  Based on a thorough 
review of the claims folder it does not appear that the 
veteran or his representative has alleged that the facts 
contained in the record at the time of any of the rating 
decisions were incorrect in any manner.  The contention is 
that there was misapplication of the law and regulations 
existing at the time of each decision.   

Relevant Law and Regulations

Rating Knee Disability

During rating periods at issue, disability ratings have been 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (1970-2002).  

The veteran's service-connected right knee disability, 
residuals of shrapnel wound, is rated on the basis of 
demonstrated knee impairment, with related factors including 
limitation of motion in extension and/or flexion, 
subluxation, weakness, episodes of "locking", pain and 
effusion into the joint, instability, associated knee or 
ankle disability, arthritis, ankylosis, etc.  VA's Schedule 
for Rating Disabilities, 1945, as amended (1970-2002).  


CUE

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).  

In order to determine whether any rating decision contained 
CUE a review of the law and evidence that was before the 
rating board "at that time" must be undertaken.  38 C.F.R. § 
3.104(a) (2002).  "A determination that there was 'clear and 
unmistakable error' must be based on the record that existed 
at the time of the prior decision."  Russell, supra at 314.  
In other words, the Board cannot apply the benefit of 
hindsight to its evaluation of any previous rating board 
action in determining whether CUE existed.  The evidence to 
be considered is effectively frozen at a fixed point in time, 
precluding additional evidentiary development.  Pierce v. 
Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2000) (CUE challenge 
to final RO decision limited to evidence in existence at the 
time of the challenged decision).   Similarly, in determining 
whether the December 1957 rating decision contains CUE, only 
the law extant at the time of each decision can be 
considered.  See Porter v. Brown, 5 Vet. App. 233, 236 
(1993).  

Broad-brush allegations of failure to follow the regulations 
or failure to give due process or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  Specifically, as here 
an attack on what is deemed an improper conclusion cannot be 
the basis of CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 
383-84 (1994).  Similarly, the claimant cannot simply request 
that the Board re-weigh or reevaluate the evidence.  Crippen 
v. Brown, 9 Vet. App. 412, 421 (1996) and cases cited 
therein.  Therefore, the veteran's allegations in these areas 
(i.e., that there was sufficient evidence of record at the 
time of each rating decision to grant his claim for higher 
benefits, etc.) are insufficient for a CUE claim.  

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error' requires that error, 
otherwise prejudicial, . . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
court described CUE as a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  If a claimant-appellant wishes to reasonably raise 
CUE there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error.  It must be remembered 
that there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral attack, 
the presumption is even stronger.  


Analysis

In a claim based on CUE, it cannot be over emphasized that 
the claimant must give persuasive reasons as to why the 
result of the prior determination would have been manifestly 
different but for the alleged error.  There is a presumption 
of validity to otherwise final decisions, and the presumption 
is even stronger where the decision is being collaterally 
attacked as in a CUE claim.  

Turning to the merits of the appeal, the Board notes that the 
veteran did not file an appeal within one year of the 
notification of any of the rating decisions at issue here.  
Therefore, those decisions became final.  Such final 
decisions may, however, be reversed or amended where evidence 
establishes that CUE existed.  38 C.F.R. § 3.105(a) (2002).  

It is important to understand that any liberalization of 
applicable law and regulations regarding the appropriate 
disability rating subsequent to each rating decision is not 
controlling.  The fact that the veteran might currently be 
entitled to a greater benefit as noted below does not mean 
that he was entitled to a higher disability evaluation for 
his right knee at the time of rating decisions in 1970, 1976, 
1977, 1979 or 1995.  Rather, the law extant at the time of 
each individual decision controls.  Here, the evidence shows 
that VA adjudicators properly applied the applicable law and 
regulations at the time of each decision.  

Although different individuals may now view the evidence in 
existence at the time of the earlier decision in a different 
light, the fact that the rating boards evaluated that 
evidence and found that it did not show entitlement to a 
higher disability rating in 1970, 1976, 1977, 1979 or 1995 
does not amount to CUE.  A matter of judgment cannot, by 
definition, be undebatable or clearly erroneous.  The veteran 
is, in essence, indicating his disagreement with the way the 
evidence was weighed and evaluated in 1970, 1976, 1977, 1979 
and 1995.  

Here, the service medical records, the reports of VA 
examinations and private medical records have been considered 
at the time of each RO decision, respectively and the Board 
will discuss this evidence.  It is noteworthy that with the 
history that the veteran sustained a shrapnel wound of the 
right knee in Vietnam and underwent surgery, there is no 
indication from this or any other service medical record of a 
muscle injury, but rather, of an orthopedic injury to the 
bones and joints.  

Regarding specific objective findings, the veteran complained 
of pain and swelling in the knee on VA examination in April 
1970.  However, that report reflects that, although the 
veteran complained of pain, X-rays of the knee showed only 
minimal degenerative arthritis with a minute metallic foreign 
body in the anterior joint compartments, squatting was 
somewhat limited, and scars of the knee were not tender to 
pressure nor adherent to the underlying structures.  Of 
particular note, there was no limitation of motion 
demonstrated at that time.  By the rating decision of June 1, 
1970, the RO considered the knee condition static and 
assigned a 10 percent disability rating under Diagnostic Code 
5259.  

The rating decision of July 1976 was in response to the 
veteran's claim that his knee disability had increased in 
severity warranting an increased rating.  The rating action 
was based on the VA examination report of June 1976 that 
reflected normal gait, full extension and knee flexion 
without discomfort and moderate degenerative arthritis on X-
rays.  It appears that it was not unreasonable that the RO 
concluded that the knee condition was no worse in 1976 than 
it had been in 1970.  

The rating decision of June 1977 was based on the VA 
examination report of May 1977 which showed well healed 
scars, flexion of 125 degrees, the presence of shrapnel that 
the examiner did not consider as being the cause of any 
problem, arthritis, and chondromalacia which was expected to 
present a problem in later years, but not then.  

The rating decision in August 1979 noted that the 
contemporaneous evidence showed that the veteran had been 
able to work standing all day with minimal difficulty; that 
range of motion was normal except for 10 degrees loss of 
flexion; that there was no instability with good muscle 
function, and that traumatic arthritis was considered no more 
than mild.  Accordingly, it was not inappropriate that the RO 
continued the 10 percent disability rating for right knee 
disability.  

The December 1995 rating decision also at issue here included 
consideration of a January 1995 VA outpatient treatment 
report reflecting fair range of motion of the right knee with 
some tenderness, shrapnel and degenerative changes.  The RO 
also considered private medical records including a December 
1994 report reflecting full range of motion of the right knee 
with no knee laxity.  Although it was noted that the right 
knee was tender on examination, the knee was without masses, 
redness or swelling.  A contemporaneous X-ray report showed 
mild narrowing of the knee joint laterally with associated 
degenerative changes termed moderate, and three small 
metallic fragments, two apparently in the bone and one free 
at or near the margin of the joint.  The RO also noted in the 
rating decision that the veteran had failed to report for a 
scheduled VA examination in May 1995.  Accordingly, the claim 
was rated on the basis of the existing evidence and the 10 
percent disability rating was continued.  That decision 
appears to be consistent with the evidence of record at the 
time decision was made in December 1995.  

Also, the rating decision by the RO in December 1995 included 
the finding that, although the veteran had full range of 
motion and no instability of the knee based on the objective 
evidence, the 10 percent rating was continued on the basis of 
his complaint of right knee pain.  The RO further noted that 
the rating could not be reduced below 10 percent because that 
was a protected rating that had been in effect for more than 
20 years.  38 C.F.R. §  3.951(b) 2002).  Again, the factors 
related to the decision in the decision by the Court of 
Veterans Appeals (Court) in DeLuca v. Brown, 8 Vet. App. 202 
(1994), that found that an examination of a service-connected 
disability affecting a joint must include findings on the 
extent range of motion was inhibited during flare-ups due to 
pain, instability, or ankylosis, although applicable at the 
time of the decision in December 1995 was not applicable to 
any earlier rating decision in 1970, 1976, 1977 or 1979.  

It is the judgment of the Board that the initial rating 
decision by the RO in June 1970 and those subsequent thereto 
at issue in this appeal were each fully consistent with the 
applicable law and regulations at the time of each decision 
for the reasons summarized above.  

In sum, the Board finds that the CUE theories advanced by and 
on behalf of the veteran cannot constitute any valid CUE 
claim.  See Russell, supra (a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question).  The objective 
evidence does not identify an undebatedly erroneous decision 
regarding the level of right knee disability warranting a 
rating in excess of 10 percent based on the regulations 
extant at the time of any rating decision under consideration 
here.  There clearly is no evidence that the RO misapplied 
the law as it then existed at any time.  Rather, the 
decisions by adjudicators appear to be appropriate based on 
the contemporaneous objective medical evidence at the time of 
each decision.  In these circumstances, the Board does not 
find any misapplication of law.  

As indicated above, a determination regarding CUE is based on 
the record that existed at the time of the prior final 
decision, and any evidence not part of the record at that 
time may not form the basis of a finding that there was CUE.  
If additional evidence is needed to prove there was error in 
a final decision, then the decision itself was not made in 
error and does not contain CUE.  Pierce, 240 F.3d at 1353.

The evidence of record in June 1970 clearly included medical 
record evidence that was against the claim for a higher 
disability rating.  Although the veteran and his 
representative argue that the evidence showed he had greater 
knee disability when that and each subsequent decision was 
made, and that fair consideration of the evidence warrants a 
different conclusion, the Board finds that these contentions 
amount to no more than disagreement as to how the facts were 
weighed or evaluated in June 1970, July 1976, June 1977, 
August 1979 and December 1995.   The RO chose to rely on 
appropriate objective medical evidence on each occasion in 
not assigning a rating in excess of 10 percent.  It appears 
that the veteran would have the Board rely on hindsight both 
factually and also on the basis of subsequently changed 
regulations to deduce that a higher level of disability was 
manifested at the time of each rating decision at issue here.  

Although many years after the decisions at issue here the 
Boise, Idaho, RO increased the rating for right knee 
disability from 10 to 30 percent effective in April 2000, 
that decision was clearly based on the fact that objective 
clinical evidence then showed that the veteran had 
experienced recurrent subluxation and severe instability to 
the extent that he eventually required a right total knee 
replacement in February 2002.  Clearly, those facts circa 
2000 to 2002 could not have been considered by adjudicators 
in June 1970, July 1976, June 1977, August 1979 or December 
1995.  This is a prime example that only the evidence at the 
time of each rating decision controls a claim for CUE.  As 
noted above, a disagreement as to how the facts were weighed 
or evaluated does not provide a basis for CUE.  Again, the 
law and regulations extant at the time of each rating 
decision are clearly against the contentions advanced in this 
appeal.  

Because the veteran did not appeal any of the decisions at 
issue here in a timely fashion, those decisions are final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (West 2002).  Previous 
RO decisions which are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  
Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).  Here, the evidence does not 
support such action for the reasons provided herein.  


ORDER

Having found that clear and unmistakable error (CUE) has not 
been demonstrated in a rating decision of June 1970 or 
subsequent rating decisions of July 1976, June 1977, August 
1979 and December 1995 that denied entitlement to a rating in 
excess of 10 percent for service-connected knee disability, 
the appeal is denied.  



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

